Citation Nr: 0316803	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinea pedis, from July 27, 1995.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1985.



This issue on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.

In an August 2001 decision the Board of Veterans' Appeals 
granted entitlement to an initial 10 percent evaluation for 
tinea pedis effective from July 27, 1995, date of receipt of 
claim.  

The issue of entitlement to service connection for pes planus 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development.  The 
claimant appealed the denial to the United States Court of 
Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC the VA Office of the 
General Counsel and the appellant's representative requested 
that the CAVC vacate that part of the August 2001 Board 
decision denying entitlement to an initial evaluation greater 
than 10 percent for service-connected tinea pedis.  The CAVC 
granted the request in March 2002 and remanded the case to 
the Board for compliance with the directives that were 
specified by the CAVC.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




In July 2002 the Board undertook additional development on 
the issue of entitlement to an initial increased evaluation 
for service-connected tinea pedis pursuant to authority 
granted by 67 Fed.  Reg. 3,099, 3,104 (Jan. 23, 2002) (38 
C.F.R. § 19.9(a)(2)).  This has been completed.  A December 
2002 VA dermatology examination report was obtained in 
connection with the claim on appeal.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the above reported development, the Board 
obtained a December 2002 VA dermatology examination report.  
This evidence has not been considered by the RO and the 
veteran has not waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  The RO should consider all 
pertinent evidence added to the record since the February 
2001 statement of the case (SOC).




The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Also, the rating criteria for evaluating skin disabilities 
were amended August 30, 2002.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to a claimant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see also VAOPGCPREC 3-97.  

In order to preclude prejudice to the veteran's claim the RO 
should consider the new criteria for rating skin disabilities 
prior to further appellate consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should review the December 
2002 VA dermatology examination report in 
light of the criteria for rating skin 
disabilities prior to and after August 
30, 2002 to ensure the adequacy of the 
examination report and that the 
examination report is in complete 
compliance with the directives of the 
Board's development and if it is not, the 
RO should implement corrective 
procedures, to include scheduling of 
additional VA examination if deemed 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

4.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation greater than 10 percent for 
tinea pedis from July 27, 1995 with 
consideration of all evidence received 
following the February 2001 SOC, the 
CAVC's holding in Fenderson v. West, 12 
Vet. App. 119 (1999), the old and new 
criteria for rating skin disabilities 
prior to and following August 30, 2002 
and the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
initial increased evaluation.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


